125 Ga. App. 204 (1971)
186 S.E.2d 805
YOUNG
v.
THE STATE.
46555.
Court of Appeals of Georgia.
Argued September 15, 1971.
Decided November 24, 1971.
Rehearing Denied December 14, 1971.
Atkins & Atkins, Ben S. Atkins, for appellant.
Richard Bell, District Attorney, Bryan M. Cavan, for appellee.
QUILLIAN, Judge.
The defendant was convicted of the offense of child molestation from which he appealed and the case is here for review. Held:
1. The first enumeration of error that the verdict was not supported by the evidence was neither argued nor supported by authority and is therefore abandoned.
2. The defendant argues that the trial court erred in ruling that no corroboration was required to support the testimony *205 of the prosecutrix. While it is true that in certain "sex crimes" if the victim is able and does consent to the crime, the victim is an accomplice within the meaning of Code § 38-121 requiring corroboration of the testimony of an accomplice; however, this is not such a case (Curry v. State, 87 Ga. App. 451 (1) (74 SE2d 249) and Guinn v. State, 91 Ga. App. 869 (2) (87 SE2d 367)), and also there was no evidence of the prosecutrix's consent. The trial judge's holding was not error.
3. The appellant contends that it was error to admit in evidence the authenticated copies of the defendant's prior criminal convictions in another State in connection is with the pre-sentencing hearing. This contention is without merit. Code Ann. § 27-2534 (Ga. L. 1970, pp. 949, 950).
4. The 5th enumeration of error attempts to raise a constitutional question as to Code Ann. § 27-2534. This issue not having been presented in the trial court cannot be now considered in this court.
5. The remaining enumeration of error is without merit.
Judgment affirmed. Jordan, P. J., concurs. Evans J., concurs in the judgment only.